ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Speegle Construction, Inc.                   )         ASBCA No. 593 78
                                             )
Under Contract No. W91278-07-D-0038          )

APPEARANCE FOR THE APPELLANT:                          Eugene J. Heady, Esq.
                                                        Smith, Currie & Hancock LLP
                                                        Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       David C. Brasfield, Jr., Esq.
                                                       Stephen L. Sowell, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Mobile

                                ORDER OF DISMISSAL

      The dispute has been settled and is dismissed with prejudice.

      Dated: 2 September 2015
                                                                     /-
                                                                 /    _,·    i/"
                                                   (      -      ..         {      ~

                                                 ·'~~i<'i~oN                       ;J-;t"i
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59378, Appeal of Speegle
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals